Lesli Gilbert
June 6, 2011
Page 1
Exhibit 10.3
Exhibit B
SEVERANCE AGREEMENT
     This Severance Agreement (the “Agreement”) is made as of the Executive’s
employment commencement date, between The Talbots, Inc., a Delaware corporation
(together with its subsidiaries, the “Company”), and Lesli R Gilbert (the
“Executive”). This Agreement sets forth the agreement of the parties relating to
the severance arrangements for the Executive under certain circumstances.
Capitalized terms used in this Agreement are defined in Section 7 hereof.
     1. Severance Pay and Associated Benefits Upon a Qualified Termination.
          (a) Severance Benefits. In the event of a Qualified Termination, and
subject to the terms of this Agreement, the Company will provide to the
Executive the payments and benefits described in this Section 1 (collectively,
the “Severance Benefits”).
          (b) Severance Pay. Subject to the terms of this Agreement, in the
event of a Qualified Termination, the Company will pay to the Executive
severance pay in the gross amount equal to 1.0 times the Executive’s annual base
salary in effect immediately prior to such termination (the “Severance
Payment”), payable in equal installments in accordance with normal Company
payroll practices over a 12 month period beginning immediately following the
Termination Date (the “Severance Period”), subject to Sections 1(g) and 2 below.
          (c) Benefits Continuation. Subject to the terms of this Agreement,
upon any such Qualified Termination, the Company will also arrange for the
Executive to continue to participate (through COBRA or otherwise), on
substantially the same terms and conditions as in effect for the Executive
(including any required employee contribution) immediately prior to such
termination, in the medical and dental programs provided to the Executive
immediately prior to such termination until the earlier of (i) the end of the
Severance Period, or (ii) such time as the Executive is eligible to be covered
by comparable benefits of a subsequent employer. The Executive agrees to notify
the Company promptly if and when the Executive begins employment with another
employer and if and when the Executive becomes eligible to participate in any
benefit or other welfare plans, programs or arrangements of another employer.
Executive agrees that any personal benefits provided by the Company to the
Executive immediately prior to such termination will cease as of the Termination
Date. Nothing herein shall be deemed to prohibit the Company from amending,
modifying or terminating any of its benefits programs at any time.
          (d) Retirement Benefits. Nothing in this Agreement will modify or
otherwise limit any of the Executive’s rights and benefits as may exist under
the terms of any qualified, nonqualified or supplemental retirement, 401(k),
savings or deferred compensation plans of the Company (excluding any severance
or severance compensation plans) (“Retirement Plans”), nor

 



--------------------------------------------------------------------------------



 



Lesli Gilbert
June 6, 2011
Page 2
will any benefits or amounts payable under any such Retirement Plans reduce or
offset any Severance Benefits afforded to the Executive under this Agreement.
          (e) Equity Awards. The Executive agrees that until the expiration of
6 months from the Termination Date, the Executive will not engage in the
purchase or sale of the Company’s common stock (including without limitation any
“cashless exercise” of any stock options involving the sale of any Company
common stock as part of such option exercise) during any trading window
“blackout” or “quiet period” applicable to management level employees (“Quiet
Period”); provided that in no event shall the Executive be prohibited from
making a purchase or sale of the Company’s stock or exercising stock options for
the Company’s stock if such sale, purchase or exercise is made pursuant to a
written plan for trading securities within the meaning of Rule 10b5-1 under the
Securities Exchange Act of 1934, as amended (a “10b5-1 Trading Plan”), and such
10b5-1 Trading Plan is consistent with the Company’s insider trading policy and
has been approved by the Company. The Executive acknowledges that the Company
reserves the right to modify the Quiet Period from time to time in its sole and
absolute discretion. The Company will provide the Executive with notice of Quiet
Periods and changes thereto at the time it provides such notice to the Company’s
management level employees. In addition, the Executive agrees to notify the
Company’s General Counsel prior to exercising any options or trading in the
Company’s common stock within such 6 month period following the Termination Date
to ascertain whether such transaction would violate any Quiet Period covered by
this subsection (e).
          (f) Withholdings. The Company may deduct from the Executive’s
Severance Payment and any other payments otherwise due to the Executive, such
withholding taxes and similar governmental payments and charges as may be
required.
          (g) Timing for Payment; Section 409A Restrictions. Notwithstanding
anything in this Agreement to the contrary, it is the intention of the parties
that this Agreement comply with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and any regulations or other guidance issued
thereunder, and this Agreement and the payments of any benefits hereunder will
be operated and administered accordingly. Specifically, but not by limitation,
the Executive agrees that if, at the time of termination of employment, the
Executive is considered to be a specified employee, as defined in Section 409A
of the Code (and as determined as of December 31 preceding the Executive’s
termination of employment, unless the Executive’s termination of employment
occurs prior to April 1, in which case the determination will be made as of the
second preceding December 31), then some or all of such payments to be made
under this Agreement as a result of the Executive’s termination of employment
will be deferred until the first business day following the date that is
6 months following such termination of employment, if and to the extent the
delay in such payments is necessary in order to comply with the requirements of
Section 409A of the Code, except to the extent such payments are exempt from
Section 409A of the Code by virtue of the short-term deferral rule under Treas.
Reg. Sec. 1.409A-1(b)(4) and/or the severance pay exception under Treas. Reg.
Sec. 1.409A-1(b)(9)(iii). Upon expiration of such 6 month period (or, if
earlier, the Executive’s death), any payments so withheld from the Executive
hereunder will be distributed to the

 



--------------------------------------------------------------------------------



 



Lesli Gilbert
June 6, 2011
Page 3
Executive, with a payment of interest thereon credited at a rate of prime plus
1% (with such prime rate to be determined as of the actual payment date).
Notwithstanding anything contained in this Agreement to the contrary, the
Company acknowledges that, for purposes of Section 409A of the Code, each and
every payment made under this Agreement shall be deemed a separate payment and
not a series of payments. Further, it is acknowledged and agreed that references
to “termination of employment” and similar terms used in this Agreement are
intended to refer to “separation from service” within the meaning of
Section 409A of the Code to the extent necessary to comply with Section 409A.
Notwithstanding anything to the contrary herein or elsewhere, the Executive
acknowledges that the Company shall not be liable to any person for
reimbursement of any sanctions or penalties that may be imposed upon any
employee or former employee under Section 409A of the Code or the regulations or
other guidance issued thereunder in connection with this Agreement as currently
in effect or hereafter amended.
     2. Release and Waiver.
     The Company’s obligation to make the payments and provide the benefits to
the Executive as set forth in Section 1 above will be conditioned upon and
subject to the Executive having delivered to the Company an executed full and
unconditional release (which will be effective when such release is no longer
subject to revocation) of any and all claims against the Company, its parent
entities, affiliates, employee benefit plans and fiduciaries (to the extent
permissible under ERISA), and their respective officers, employees, directors,
agents and representatives satisfactory in form and content to the Company’s
counsel. In the event that the Severance Payment is determined to be payable to
the Executive under Section 1(b) above, and if the period during which the
Executive is entitled to consider the general release (and to revoke the
release, if applicable) spans two calendar years, then the first installment of
the Severance Payment that otherwise would have been payable during the first
calendar year will in no case be made until the later of (i) the end of the
revocation period (assuming that the Executive does not revoke), or (ii) the
first business day of the second calendar year (regardless of whether the
Executive used the full time period allowed for consideration), all as required
for purposes of Section 409A.
     3. Cooperation.
     In connection with a Qualified Termination or any other termination of the
Executive’s employment, the Executive agrees to reasonably cooperate with the
Company prior to and in the 60 day period immediately following the Termination
Date, subject to the Executive’s other commitments, in promptly transitioning
the Executive’s duties and activities within the Company to the person or
persons designated by the Company to receive them.
     4. Nondisparagement; Non-Solicitation; Confidentiality.
          (a) Nondisparagement. In connection with a Qualified Termination or
any other termination of the Executive’s employment, Executive agrees not to
take action or make

 



--------------------------------------------------------------------------------



 



Lesli Gilbert
June 6, 2011
Page 4
any statement, written or oral, in the 1 year period following the Termination
Date which is intended to materially disparage the Company or its business.
          (b) Non-Solicitation. The Executive agrees that, during the 1 year
period following a Qualified Termination or any other termination of the
Executive’s employment, the Executive will not directly or indirectly solicit,
attempt to hire, or hire any employee of the Company (or any person who may have
been employed by the Company during the last year of the term of the Executive’s
employment with the Company), or actively assist in such hiring by any other
person or business entity or encourage, induce or attempt to induce any such
employee to terminate his or her employment with the Company.
          (c) Confidentiality. The Executive will not in any manner following a
Qualified Termination or any other termination of the Executive’s employment,
directly or indirectly, without the express prior written consent of the
Company, disclose or use any Confidential Information of the Company.
“Confidential Information” will include all information concerning the Company
or any parent, subsidiary, affiliate, employee, customer or supplier or other
business associate of the Company or any affiliate (including but not limited to
any trade secrets or other confidential, proprietary or private matters), which
has been or is received by the Executive from the Company, or from any parent,
subsidiary, affiliate or customer or supplier or other business associate of the
Company, or is otherwise in the possession of the Executive and which is not
known or generally available to the public.
     5. Remedies.
     The Executive acknowledges and affirms that money damages cannot adequately
compensate the Company for any breach by the Executive of Section 4 of this
Agreement and that the Company is entitled to equitable relief (without posting
any bond) in any federal or state court in Massachusetts or other court of
competent jurisdiction to prevent or otherwise restrain any actual or threatened
breach of the provisions of said Section and/or compel specific performance of,
or other compliance with, the terms thereof.
     6. Miscellaneous.
          (a) At-Will Employment. This Agreement is not a contract to employ the
Executive for a definite time period, and is not intended to be and does not
constitute a contract or part of a contractual agreement for continued
employment, either express or implied, between the Company and the Executive, it
being acknowledged that the Executive’s employment is “at will” and that either
the Executive or the Company may terminate the employment relationship at any
time, for any or no reason, with or without Cause and with or without prior
notice, but subject to the Executive’s rights to Severance Benefits under the
terms provided hereunder.
          (b) Successors and Assigns. This Agreement and all of the provisions
hereof shall be binding upon, and inure to the benefit of, the parties hereto
and their successors (including successors by merger, consolidation, sale or
similar transaction, permitted assigns, executors, administrators, personal
representatives, heirs and distributees). This Agreement is

 



--------------------------------------------------------------------------------



 



Lesli Gilbert
June 6, 2011
Page 5
personal in nature and the rights and obligations of the Executive under this
Agreement shall not be assigned or transferred by the Executive.
          (c) Attorneys Fees. Each party shall bear his or her or its own
attorney’s fees and expenses.
          (d) Governing Law. This Agreement shall be interpreted in accordance
with the substantive laws of The Commonwealth of Massachusetts and without
regard to any conflict of laws provisions.
          (e) Effect on Other Agreements; Modification. This Agreement
constitutes the entire agreement between the Executive and the Company with
respect to the subject matter of this Agreement. This Agreement may be modified
only in a writing signed by both parties.
          (f) Execution. This Agreement may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
and all such counterparts together shall constitute but one and the same
instrument.
          (g) Term of Agreement. This Agreement shall be effective upon the date
first written above and shall remain in effect at all times during the
Executive’s employment with the Company, unless expressly amended or superseded
in writing by the parties hereto.
          (h) Notices. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or when mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon actual receipt:
To the Company:
The Talbots, Inc.
One Talbots Drive
Hingham, Massachusetts 02043
Attention: Senior Vice President/Human Resources
with a copy to:
The Talbots, Inc.
211 South Ridge Street
Rye Brook, New York 10573
Attn: General Counsel

 



--------------------------------------------------------------------------------



 



Lesli Gilbert
June 6, 2011
Page 6
To the Executive:
Lesli R. Gilbert
128 Blue Meadow Lane
Sicklerville, NJ 08081
     7. Definitions.
     For purposes of this Agreement, the following terms shall have the meanings
indicated below:
          (a) “Cause” for termination by the Company of the Executive’s
employment shall mean (i) any material breach by the Executive of this Agreement
or any other agreement to which the Executive and the Company are both parties
(which, if capable of being cured, is not cured within 45 days following written
notice from the Company), (ii) any act or omission to act by the Executive which
may have a material and adverse effect on the Company’s business or on the
Executive’s ability to perform services for the Company, including, without
limitation, the commission of any crime involving moral turpitude or any felony,
or (iii) any material misconduct or material neglect of duties by the Executive
in connection with the business or affairs of the Company.
          (b) “Code” shall have the meaning given that term in Section 1(g)
hereof.
          (c) “Disability” shall mean the Executive’s inability, because of
physical or mental illness or injury, substantially to perform his or her duties
of his or her position as a result of physical incapacity for a continuous
period of at least six (6) months. Any dispute at to the Executive’s
incapacitation shall be resolved by an independent physician selected by the
Company’s Board of Directors and reasonably acceptable to the Executive or his
or her legal representative, whose determination shall be final and binding upon
both the Executive and the Company.
          (d) “Executive” shall mean the individual named in the first paragraph
of this Agreement.
          (e) “Good Reason” for termination by the Executive of the Executive’s
employment shall be a termination based on one or more of the following events
occurring without the Executive’s express written consent: (a) a substantial
adverse reduction in the Executive’s overall responsibilities as an executive,
other than during any period of illness or incapacity, such that the Executive
no longer has the title of, or serves as, a senior executive of a major branded
business of the Company; or (b) a material reduction by the Company in the
Executive’s annual base salary as in effect on the date hereof or as the same
may be increased from time to time; which, with respect to subsections (a) and
(b) above, is not remedied by the Company within 45 days of receipt of written
notice of such event delivered by the Executive to the Company; provided, that
the Executive may only exercise his or her right to terminate employment for
Good Reason within the 90 day period immediately following the occurrence of any
of the events described in subsections (a) and (b) above.

 



--------------------------------------------------------------------------------



 



Lesli Gilbert
June 6, 2011
Page 7
          (f) “Qualified Termination” shall mean the Executive’s employment by
the Company is terminated (i) by the Executive for Good Reason or (ii) by the
Company for any reason other than for Cause, death, Disability, or retirement at
or after age 65.
          (g) “Quiet Period” shall have the meaning given that term in
Section 1(e)(ii) hereof.
          (h) “Retirement Plans” shall have the meaning given that term in
Section 1(d) hereof.
          (i) “Severance Benefits” shall have the meaning given that term in
Section 1(a) hereof.
          (j) “Severance Payment” shall have the meaning given that term in
Section 1(b) hereof.
          (k) “Severance Period” shall have the meaning given that term in
Section 1(b) hereof.
          (l) “Termination Date” shall mean the date that the Executive’s
employment with the Company terminates for any reason or no reason.
[signature page follows]

 



--------------------------------------------------------------------------------



 



Lesli Gilbert
June 6, 2011
Page 8
     IN WITNESS WHEREOF, the parties have executed this Severance Agreement as
of the date first above written.

            THE TALBOTS, INC.
      By:   /s/ Ruthanne Russell         Duly Authorized              EXECUTIVE
      /s/ Lesli R. Gilbert       Lesli R. Gilbert      Senior Vice President,
Stores     

 